Title: To Benjamin Franklin from the Comtesse de Benyowzky, 6 July 1782
From: Benyowsky, Susanna Hensky, comtesse de
To: Franklin, Benjamin


MonsieurPassy ce 6 Juillet 1782
Pardon si je prend La liberté de vous ecrire, je vien d’aprendre que un nomé Graubner bourgois de paris, a eté ché vous Monsieur, pour vous importuner par a port [par rapport] une Lettre de change, de mon mary Le quelle a eté doné pour de l’anciene déte de mon bau frére qui a été au Service du Congré, je vous demande mille excuse a La place de mon mary, qui vous a ocasioné L’importunité, je cependant deja prevenu Le Sieur Graubner que, Si tau [sitôt] j’en recois de mes revenu je Solderais l’engament de mon mary, cette méme home a tenu de propos tres Disgracieux pour moi a paris devants mes amis, ou il disait aussy, que vous Monsieur Lui avé dit, que je dois nullement attendre, dé L’argent ou de secours de L’amerique de mon mary, puisque il n’est pas au Service du Congré. Permete moi Monsieur vous avec un Caractere franche et juste ne trouvé pas mauvais q’une ame Sensible ce Justifie au pres de vous, premierment, je n’attend point de Secours de mon mary, je Lui enverais plus tau, que d’en récévoire, parcque un homme ne vas pas Si Loin avec L’economie q’une femme. A L’égard de L’emplois Monsieur, je vous a vou que [j’ai] cru tout bonement que mon mary a Le bonheur de Servire au Congré, pour etre utile a Leurs defense avec Son Sens, puisque vous mème vous m’avé fait Lhoneur de me dir L’hiver passé que mon mary est allé Combattre La Liberté, cela etait un raison de plus pour moi de Le Croire, et je me Suis glorifié, dé dévenir une americaine; depuis Monsieur je vous e toujours regarder Comme mon protecteur. Ne mé dedaigné pas Monsieur de mé doner des eclairsisment Sur Le Sort de mon mary, Si vous avé de nouvelle de L’amerique, a L’egard de son emplois, cette un grand hardiesse de ma part j’en Convien, de vous mander cela, mais come je n’aspire que pour Le bonheur de mon mary et mes enfants, je me Console de votres indulgence.
Jay L’honeur D’etres Monsieur Votres tres humble et tres obeisante Servante
Comtesse DE Benyowzky
 
Notation: Beniousky, 6 Juillet 1782.
